                                                           Case 2:18-cv-01654-GMN-BNW Document 145
                                                                                               144 Filed 08/04/20
                                                                                                         07/30/20 Page 1 of 3
                                                                                                                            4



                                                       1    Vaughn A. Crawford, Esq.
                                                            Nevada Bar No. 7665
                                                       2    Dawn L. Davis, Esq.
                                                            Nevada Bar No. 13329
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, NV 89169-5958
                                                            Telephone: 702-784-5200
                                                       5    Facsimile: 702-784-5252
                                                            vcrawford@swlaw.com
                                                       6    ddavis@swlaw.com
                                                       7    Christopher P. Norton, Esq. (Pro Hac Vice)
                                                            MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
                                                       8    2029 Century Park East, Suite 3100
                                                            Los Angeles, CA 90067
                                                       9    Telephone: 310-586-3200
                                                            Facsimile: 310-586-3202
                                                      10    cpnorton@mintz.com
                                                      11    Attorneys for Defendants
                                                            Stryker Corporation and Stryker Sales Corporation
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                        UNITED STATES DISTRICT COURT
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                DISTRICT OF NEVADA
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                            RYAN Q. CLARIDGE,                                      CASE NO.: 2:18-cv-01654-GMN-BNW
                                                      15
                                                                                        Plaintiff,                 STIPULATED MOTION TO EXTEND
                                                      16             vs.                                           THE JULY 31, 2020 DISCOVERY
                                                            I-FLOW CORPORATION, a Delaware                         DEADLINE TO AUGUST 31, 2020 AND
                                                      17    corporation; I-FLOW, LLC, a Delaware limited
                                                            liability company; DJO LLC (f.k.a. DJ                  CORRESPONDING EXTENSION OF
                                                      18    ORTHOPEDICS, LLC), a Delaware limited                  PRE-TRIAL DEADLINES
                                                            liability company; DJO, INCORPORATED, aka
                                                      19    DJO, INC., a Delaware corporation; STRYKER
                                                            CORPORATION, a Michigan corporation; and
                                                      20    STRYKER SALES CORPORATION, a
                                                            Michigan corporation,
                                                      21                                Defendants.
                                                      22           Pursuant to the agreement of the Parties and as contemplated at the June 23, 2020 hearing,
                                                      23    the Parties file this stipulated motion for an Order extending the discovery closure deadline to
                                                      24    August 31, 2020, along with an extension of all corresponding pre-trial deadlines, pursuant to Fed.
                                                      25    R. Civ. P. 16(b)(4) and Local Rules 26-3 and IA 6-1.
                                                      26           After meeting & conferring in accordance with the Court’s ruling on Defendants’ Motion
                                                      27    to Compel, the parties have agreed that a discovery extension past the current July 31, 2020 deadline
                                                      28    is appropriate to enable the parties to comply with the Court’s June 23, 2020 Order on the Motion
                                                           Case 2:18-cv-01654-GMN-BNW Document 145
                                                                                               144 Filed 08/04/20
                                                                                                         07/30/20 Page 2 of 3
                                                                                                                            4



                                                       1    to Compel, complete remaining fact and expert depositions, allow for Plaintiff’s supplementation
                                                       2    of responses to Defendants’ discovery, issuance of subpoenas to third parties, obtaining and
                                                       3    reviewing documents from those third parties, and potential further investigation and discovery
                                                       4    stemming from those productions.
                                                       5           The Parties have scheduled expert depositions for August 7 and August 13, and another
                                                       6    expert deposition will be conducted before the end of August in Florida or remotely if unable to
                                                       7    proceed safely in person. Multiple fact witness depositions are being scheduled in August.
                                                       8           The Parties still also await the Judge Navarro’s decision on Plaintiff’s objection to the
                                                       9    Court’s Order compelling Plaintiff to present for neurological and psychological Rule 35
                                                      10    examinations by separate physicians, a prerequisite to scheduling the examinations, obtaining their
                                                      11    reports, and possible proceeding with their depositions.
                                                      12           IT IS HEREBY STIPULATED AND AGREED THAT:
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13           With the Court’s consent, the discovery closure deadline in this action shall be extended to
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14    August 31, 2020. Dispositive motions shall be filed by November 6, 2020, and the Final Pretrial
                               L.L.P.




                                                      15    Order shall be submitted by December 7, 2020
                                                      16           IT IS SO STIPULATED AND AGREED.
                                                      17
                                                             ERIN JURY ATTORNEYS                              DEWSNUP KING OLSEN WOREL
                                                      18                                                      HAVAS MORTENSEN
                                                      19     By:/s/ Corey Eschweiler
                                                                 Corey M. Eschweiler, Esq.                    By:/s/ Colin King
                                                      20         Nevada Bar No. 6635                             Colin P. King, Esq.
                                                                 4795 South Durango Drive                        Pro Hac Vice
                                                      21         Las Vegas, Nevada 89147                         36 South State Street, Suite 2400
                                                                 Co-Counsel for Plaintiff                        Salt Lake City, UT 84111
                                                      22
                                                                                                                 Co-Counsel for Plaintiff
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           Case 2:18-cv-01654-GMN-BNW Document 145
                                                                                               144 Filed 08/04/20
                                                                                                         07/30/20 Page 3 of 3
                                                                                                                            4



                                                       1    SNELL & WILMER, LLP                         MINTZ LEVIN COHN GERRIS FLOVSKY
                                                                                                        AND POPEO, P.C.
                                                       2    By:/s/ Dawn L. Davis
                                                       3        Vaughn A. Crawford, Esq.                By: /s/ Christopher P. Norton
                                                                Nevada Bar No. 7665                        Christopher P. Norton, Esq.
                                                       4        Dawn L. Davis, Esq.                        Pro Hac Vice
                                                                Nevada Bar No. 13329                       2029 Century Park East, Suite 3100
                                                       5        3883 Howard Hughes Pkwy, #1100             Los Angeles, CA 90067
                                                                Las Vegas, NV 89169-5958                   Co-Counsel for Defendants Stryker Corp.
                                                       6        Co-Counsel for Defendants Stryker          and Stryker Sales Corp
                                                       7        Corp.
                                                                 and Stryker Sales Corp
                                                       8
                                                            BROWN, BONN & FRIEDMAN, LLP                 SEGAL MCCAMBRIDGE SINGER &
                                                       9                                                MAHONEY, LTD.
                                                            By:/s/ Thomas Friedman
                                                      10
                                                               Thomas Friedman, Esq.                    By: /s/ Lee Hurwitz
                                                      11       Nevada Bar No. 7708                         Lee J. Hurwitz, Esq.
                                                               5528 S. Fort Apache Rd.                     Pro Hac Vice
                                                      12       Las Vegas, NV 89135                         Mark Crane, Esq.
             3883 Howard Hughes Parkway, Suite 1100




                                                               Attorneys for Defendant I-Flow, LLC         Pro Hac Vice
Snell & Wilmer




                                                      13                                                   233 S. Wacker Dr., Suite 5500
                    Las Vegas, Nevada 89169




                                                                                                           Chicago, Illinois 60606
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15                                                    Peter J. Strelitz, Esq.
                                                                                                            Pro Hac Vice
                                                      16                                                    100 Congress Ave., Suite 800
                                                                                                            Austin, Texas 78701
                                                      17
                                                                                                            Attorneys for Defendant I-Flow, LLC
                                                      18
                                                            IT IS SO ORDERED.
                                                      19

                                                      20             August 3, 2020
                                                            DATED:
                                                      21

                                                      22

                                                      23                                             UNITED STATES MAGISTRATE JUDGE

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                      -3-
